Citation Nr: 1027833	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  09-10 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a right diaphragmatic 
hernia.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1992 to November 1994 and from December 1999 to June 
2007.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in February 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The record raises the claim of service connection for a hiatal 
hernia, which is referred to the RO for appropriate action. 


FINDING OF FACT

A right diaphragmatic hernia is a congenital deformity that 
preexisted service and did not increase in severity during 
service.


CONCLUSION OF LAW

A right diaphragmatic hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1153, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in 
August 2007.  The notice included the type of evidence needed to 
substantiate the claim of service connection, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during service.  







The Veteran was notified that VA would obtain service treatment 
records, VA records, and records from other Federal agencies, and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence 
to substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004) (pre-adjudication notice); and of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of the 
claim).  Further VCAA notice is not required.


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and afforded the Veteran a VA examination in 
December 2008.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 







REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

A veteran who served during a period of war or during peacetime 
service after December 31, 1946, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on the entrance examination.  38 U.S.C.A. § 
1111.  The presumption of soundness is rebuttal by clear and 
unmistakable evidence that the disability preexisted service and 
was not aggravated by service.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  38 U.S.C.A. § 1153.  







Aggravation may not be conceded where the disability underwent no 
increase in severity during service, on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).

Congenital or developmental defects are not diseases or injuries 
within the meaning of applicable legislation concerning service 
connection. 38 C.F.R. §§ 3.303(c), 4.9, 4.127. 

VA's General Counsel, however, has held that service connection 
can be granted for congenital abnormalities which are aggravated 
by service.  See VAOPGCPREC 82-1990 (a disease considered by 
medical authorities to be of familial (or hereditary) origin by 
its very nature preexist claimants' military service; however, 
service connection for congenital, developmental or familial 
diseases could be granted if manifestations of the disease in 
service constituted aggravation of the condition).

Facts

A right diaphragmatic hernia was not noted on entrance 
examinations for the two periods of service.

.
The service treatment records do show that in September 2004 the 
Veteran was seen in a pulmonary consultation for symptoms of 
shortness of breath and chest discomfort, but he was able to 
exercise without significant shortness of breath.  The physician 
noted that two years previously a chest X-tray showed a mass in 
the right chest and a CT scan in April 2003 showed a defect in 
the diaphragm with the liver herniated into the thorax.  [Neither 
the X-ray nor the CT scan is in the record.].  




The physician's impression was a right-sided Bochdalek 
diaphragmatic hernia, which was not identified until adulthood.  
There is no other entry in the 
service treatment records, including on separation examination in 
2007, of the Bochdalek diaphragmatic hernia.  A "Bochdalek 
diaphragmatic hernia" is a congenital condition.  Dorland's 
Illustrated Medical Dictionary, 859 (31st ed. 2007). 

After service, on VA examination in December 2008, the VA 
physician reported that the Bochdalek right diaphragmatic hernia 
in service was a rare congenital defect, usually manifested in 
infancy with a hypoplastic lung, but in the Veteran's case the 
defect was not discovered until he was an adult.  The VA 
physician stated that in service the defect had not been 
associated with any identifiable symptoms or clinical 
manifestations other than the radiographic finding and the defect 
had not been surgically repaired and after service VA records did 
not document any disability or symptomatology referable to the 
congenital defect.   The VA physician expressed the opinion that 
the Bochdalek right diaphragmatic hernia was not caused by 
service or aggravated or made worse during service or by any 
event or condition of service.  The diagnosis was an asymptomatic 
Bochdalek right diaphragmatic hernia, a congenital defect not 
related whatsoever to military service.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a claimant is seeking service 
connection.  38 U.S.C.A. § 1154(a).  As the Veteran was not in 
combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).



Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board).)

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks service connection for a right diaphragmatic 
hernia, which has been identified as a Bochdalek diaphragmatic 
hernia, which was first documented in service in 2004, although a 
chest X-ray was abnormal two years previously and a CT scan in 
April 2003 showed the defect in the diaphragm with the liver 
herniated into the thorax. 

As a diaphragmatic hernia was noted on entrance examinations for 
either period of service, the Veteran was presumed to have been 
in sound condition upon entry to both periods of service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 




The standard for rebutting the presumption of soundness requires 
that VA show by clear and unmistakable evidence that the 
Veteran's disability both preexisted service and was not 
aggravated by service.  38 C.F.R. § 3.304(b).

As the diaphragmatic hernia was identified as a Bochdalek 
diaphragmatic hernia in service and since service and as a 
Bochdalek diaphragmatic hernia is a congenital defect, that is, 
it is present since birth, the diagnosis, itself, is clear and 
unmistakable evidence that the right diaphragmatic hernia 
preexisted service.   

Although the Veteran was evaluated for the right diaphragmatic 
hernia in service, there was no evidence in service or evidence 
since service that the Veteran has suffered an increase in the 
severity of the preexisting condition during service, on the 
basis of all the evidence of record, pertaining to the 
manifestations of the disability prior to, that is, asymptomatic, 
during service, asymptomatic, and subsequent to service, 
asymptomatic, as the VA physician reported that, except for the 
radiographic finding, the diaphragmatic hernia has not been 
associated with any identifiable disability or symptomatology and 
the condition was asymptomatic and was not caused by service or 
aggravated or made worse during service or by any event or 
condition of service.  

In the absence of evidence of any identifiable disability or 
symptomatology associated with the Bochdalek right diaphragmatic 
hernia, the evidence is clear and unmistakable that the Bochdalek 
right diaphragmatic hernia was not aggravated by service, that 
is, there was no permanent increase in the severity, that is, an 
irreversible worsening beyond natural progress or clinical course 
and character of the preexisting condition.  

The Veteran argues that the hernia not only was discovered during 
service but has caused him disability inasmuch as he started 
taking prescription medication during service and still takes 
medication.  


The record shows that the Veteran also has a hiatal hernia and 
the Veteran is being treated for the hiatal hernia and not the 
diaphragmatic hernia.  As previously noted, the Board has 
referred the claim of service connection for a hiatal hernia to 
the RO. 

To the extent the Veteran argues that the diaphragmatic hernia 
was first discovered in service is offered as proof that the 
diaphragmatic hernia did not preexist service or is offered as an 
opinion that the condition was made worse by service, although 
the Veteran is competent to describe symptoms, Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (lay testimony is competent as to 
symptoms of an illness, but not that he has a particular 
illness), Bochdalek right diaphragmatic hernia is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in nature.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation)

Also, where as here the determination involves a question of a 
diagnosis or of causation, under certain circumstances, a lay 
person is competent to offer a diagnosis or an opinion on a 
simple medical condition, a contemporaneous medical diagnosis, or 
symptoms that later support a diagnosis by a medical 
professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (noting, in a footnote, that sometimes a lay person 
will be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer)).  Competency is a question of fact, 
which is to be addressed by the Board.  Jandreau at 1377. 







In this case, neither the diagnosis nor the question of link 
between a diaphragmatic hernia and an injury, disease, or event 
in service is a simple medical condition as neither can be 
determined by one's own personal observation without having 
specialized education, training, or experience.  38 C.F.R. 
§ 3.159 (Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, or 
experience); Layno at 469 (a witness must have personal knowledge 
in order to be competent to testify to a matter; personal 
knowledge is that which comes to the witness through the use of 
the senses.).  

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer a medical diagnosis or a medical opinion, relating to 
the Bochdalek right diaphragmatic hernia. 

For this reason, neither the diagnosis nor the opinion offered by 
the Veteran as a lay person is competent evidence, and the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim. 

Although the Veteran is competent to relate a contemporaneous 
medical diagnosis and symptoms that later support a diagnosis of 
by a medical professional, there is no favorable contemporaneous 
medical diagnosis or later diagnosis of a medical professional of 
record.

  						(The Order follows on the next 
page.).













On the basis of the evidence of record, the Board finds that the 
evidence clearly and unmistakably shows that the congenital right 
diaphragmatic hernia preexisted service and was not aggravated by 
service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).


ORDER

Service connection for a right diaphragmatic hernia is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


